           Case 1:11-cv-02725-LGS Document 973 Filed 10/02/20 Page 1 of 1



O’Melveny & Myers LLP                T: +1 212 326 2000
Times Square Tower                   F: +1 212 326 2061
7 Times Square                       omm.com
New York, NY 10036-6537




                                                                                                               Andrew J. Frackman
                                                                                                               D: +1 212 326 2017
                                                                                                               afrackman@omm.com


October 1, 2020
                                                                      Application GRANTED. The parties shall file their joint status
VIA ECF                                                               letter by October 9, 2020.
Hon. Lorna G. Schofield
                                                                      Dated: October 2, 2020
United States District Court
                                                                              New York, New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

         Re:       US Airways, Inc., for American Airlines, Inc. as Successor and Real Party in
                   Interest v. Sabre Holdings Corp., et al., No. 1:11-cv-02725-LGS
                   Request for Extension of Time

Dear Judge Schofield:

       The parties have conferred and we write to request an extension of time until October 9,
2020 to file the parties’ joint status letter, which is currently due on October 4, 2020 (Dkt. No.
971). No prior request for this relief has been requested.

                                                               Respectfully submitted,



                                                               Andrew J. Frackman
                                                               of O’MELVENY & MYERS LLP
                                                               for US Airways, Inc. for American Airlines, Inc. as
                                                               Successor and Real Party in Interest


cc:      Counsel for Sabre (via ECF)




                 Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                             Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
